Exhibit 10.1

Executive Compensation and Equity Awards

Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2011 fiscal year will be included in the
Company’s definitive proxy statement for the Company’s 2012 Annual Meeting of
Shareholders, and disclosures with respect to compensation for Named Executive
Officers for the 2012 fiscal year will be included in the Company’s definitive
proxy statement for the Company’s 2013 Annual Meeting of Shareholders.

At a meeting of the Compensation Committee of the Board of Directors of
DigitalGlobe, Inc. (the “Company”) held on March 6, 2012, the Compensation
Committee (a) determined and approved the 2012 base salaries and 2011 cash bonus
awards for the Company’s “named executive officers” (as defined in
Item 402(a)(3) of Regulation S-K promulgated by the Securities and Exchange
Commission) under the Company’s 2011 Executive Success Sharing Plan,
(b) determined and approved the 2012 target bonus percentage for each of the
named executive officers under the Company’s Executive Success Sharing Plan and
(c) granted long-term incentives to the named executive officers under the 2011
Executive Success Sharing Plan, delivered 70% in the form of stock options and
30% in the form of restricted shares of our stock pursuant to the Company’s 2007
Employee Stock Option Plan, as set forth in the table below. Dollar values for
the 2012 long-term incentive awards are based upon the valuation of the options
and restricted stock at the time of grant. The 2011 cash bonus award, 2012
target bonus award and long-term incentive grants for the Company’s Chief
Executive Officer were reviewed and approved by the full Board of Directors of
the Company at a meeting held on March 7, 2012.

 

September 30, September 30, September 30, September 30,

Name and Title

     2011
Bonus
Award        2012
Base
Salary        2012
Target
Bonus
(%)     2012 LTI
Grant ($)  

Jeffrey R. Tarr

                

President and Chief Executive

Officer

     $ 347,100         $ 575,000           100 %    $ 1,438,000   

Yancey L. Spruill

                

Executive Vice President, Chief

Financial Officer and Treasurer

     $ 167,100         $ 329,600           60 %    $ 400,000   

H. John Oechsle

                

Executive Vice President, Strategy &

Product

     $ 148,800         $ 290,000           60 %    $ 250,000   

A. Rafay Khan

                

Senior Vice President, Commercial

     $ 119,700         $ 285,000           50 %    $ 345,000   

J. Alison Alfers

                

Senior Vice President, General

Counsel and Secretary

     $ 128,400         $ 290,000           50 %    $ 175,000   